Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 1 of 125




                                                             PFE000319
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 2 of 125




                                                             PFE000320
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 3 of 125




                                                             PFE000321
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 4 of 125




                                                             PFE000322
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 5 of 125




                                                             PFE000323
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 6 of 125




                                                             PFE000324
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 7 of 125




                                                             PFE000325
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 8 of 125




                                                             PFE000326
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 9 of 125




                                                             PFE000327
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 10 of 125




                                                              PFE000328
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 11 of 125




                                                              PFE000329
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 12 of 125




                                                              PFE000330
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 13 of 125




                                                              PFE000331
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 14 of 125




                                                              PFE000332
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 15 of 125




                                                              PFE000333
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 16 of 125




                                                              PFE000334
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 17 of 125




                                                              PFE000335
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 18 of 125




                                                              PFE000336
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 19 of 125




                                                              PFE000337
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 20 of 125




                                                              PFE000338
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 21 of 125




                                                              PFE000339
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 22 of 125




                                                              PFE000340
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 23 of 125




                                                              PFE000341
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 24 of 125




                                                              PFE000342
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 25 of 125




                                                              PFE000343
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 26 of 125




                                                              PFE000344
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 27 of 125




                                                              PFE000345
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 28 of 125




                                                              PFE000346
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 29 of 125




                                                              PFE000347
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 30 of 125




                                                              PFE000348
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 31 of 125




                                                              PFE000349
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 32 of 125




                                                              PFE000350
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 33 of 125




                                                              PFE000351
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 34 of 125




                                                              PFE000352
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 35 of 125




                                                              PFE000353
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 36 of 125




                                                              PFE000354
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 37 of 125




                                                              PFE000355
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 38 of 125




                                                              PFE000356
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 39 of 125




                                                              PFE000357
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 40 of 125




                                                              PFE000358
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 41 of 125




                                                              PFE000359
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 42 of 125




                                                              PFE000360
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 43 of 125




                                                              PFE000361
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 44 of 125




                                                              PFE000362
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 45 of 125




                                                              PFE000363
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 46 of 125




                                                              PFE000364
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 47 of 125




                                                              PFE000365
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 48 of 125




                                                              PFE000366
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 49 of 125




                                                              PFE000367
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 50 of 125




                                                              PFE000368
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 51 of 125




                                                              PFE000369
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 52 of 125




                                                              PFE000370
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 53 of 125




                                                              PFE000371
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 54 of 125




                                                              PFE000372
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 55 of 125




                                                              PFE000373
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 56 of 125




                                                              PFE000374
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 57 of 125




                                                              PFE000375
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 58 of 125




                                                              PFE000376
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 59 of 125




                                                              PFE000377
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 60 of 125




                                                              PFE000378
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 61 of 125




                                                              PFE000379
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 62 of 125




                                                              PFE000380
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 63 of 125




                                                              PFE000381
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 64 of 125




                                                              PFE000382
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 65 of 125




                                                              PFE000383
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 66 of 125




                                                              PFE000384
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 67 of 125




                                                              PFE000385
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 68 of 125




                                                              PFE000386
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 69 of 125




                                                              PFE000387
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 70 of 125




                                                              PFE000388
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 71 of 125




                                                              PFE000389
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 72 of 125




                                                              PFE000390
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 73 of 125




                                                              PFE000391
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 74 of 125




                                                              PFE000392
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 75 of 125




                                                              PFE000393
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 76 of 125




                                                              PFE000394
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 77 of 125




                                                              PFE000395
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 78 of 125




                                                              PFE000396
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 79 of 125




                                                              PFE000397
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 80 of 125




                                                              PFE000398
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 81 of 125




                                                              PFE000399
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 82 of 125




                                                              PFE000400
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 83 of 125




                                                              PFE000401
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 84 of 125




                                                              PFE000402
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 85 of 125




                                                              PFE000403
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 86 of 125




                                                              PFE000404
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 87 of 125




                                                              PFE000405
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 88 of 125




                                                              PFE000406
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 89 of 125




                                                              PFE000407
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 90 of 125




                                                              PFE000408
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 91 of 125




                                                              PFE000409
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 92 of 125




                                                              PFE000410
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 93 of 125




                                                              PFE000411
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 94 of 125




                                                              PFE000412
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 95 of 125




                                                              PFE000413
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 96 of 125




                                                              PFE000414
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 97 of 125




                                                              PFE000415
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 98 of 125




                                                              PFE000416
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 99 of 125




                                                              PFE000417
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 100 of 125




                                                              PFE000418
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 101 of 125




                                                              PFE000419
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 102 of 125




                                                              PFE000420
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 103 of 125




                                                              PFE000421
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 104 of 125




                                                              PFE000422
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 105 of 125




                                                              PFE000423
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 106 of 125




                                                              PFE000424
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 107 of 125




                                                              PFE000425
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 108 of 125




                                                              PFE000426
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 109 of 125




                                                              PFE000427
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 110 of 125




                                                              PFE000428
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 111 of 125




                                                              PFE000429
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 112 of 125




                                                              PFE000430
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 113 of 125




                                                              PFE000431
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 114 of 125




                                                              PFE000432
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 115 of 125




                                                              PFE000433
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 116 of 125




                                                              PFE000434
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 117 of 125




                                                              PFE000435
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 118 of 125




                                                              PFE000436
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 119 of 125




                                                              PFE000437
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 120 of 125




                                                              PFE000438
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 121 of 125




                                                              PFE000439
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 122 of 125




                                                              PFE000440
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 123 of 125




                                                              PFE000441
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 124 of 125




                                                              PFE000442
Case 1:20-cv-04920-MKV Document 46-7 Filed 11/16/20 Page 125 of 125




                                                              PFE000443
